Citation Nr: 1627353	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for prostate cancer.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded in September 2014 for further development.

The Veteran testified at a videoconference hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving the evidence in the manner most favorable to the appellant, the credible evidence shows that the Veteran set foot on the land mass of the Republic of Vietnam during service.

2. The Veteran does not have a current diagnosis of diabetes mellitus, and the preponderance of the evidence indicates that he did not have it at any point during the appeal period.

3. The Veteran has a current diagnosis of prostate cancer, which is currently in remission.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred or aggravated inservice, and it may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for diabetes mellitus and cancer may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service diabetes mellitus and prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Diabetes Mellitus

The Veteran was diagnosed with diabetes mellitus in January 2011.  However, a preponderance of the evidence finds that the Veteran does not have a current condition of diabetes mellitus, and did not have diabetes mellitus during the relevant appeal period.  In June 2009, the Veteran reported to a VA physician that another physician said that he did not have diabetes.  In October 2010, the Veteran's medical record referred to his condition as prediabetes.  

Though the Veteran did receive a diagnosis in January 2011, a VA physician in August 2013 noted that the Veteran did not have diabetes mellitus, and that the previous diagnosis was incorrect.  This conclusion is supported by lab work that was completed in June 2012, February 2013, August 2013, and March 2014.  The Veteran's hemoglobin A1C tests showed levels of 6.0, 6.0, 6.0, and 5.8 percent, respectively.  The testing results indicated that the range of 5.7-6.4 percent indicated prediabetes, and that the threshold for a diagnosis of diabetes was 6.5 percent or higher, putting the Veteran's test results in the prediabetes range.  The preponderance of the evidence shows that the Veteran does not have diabetes mellitus, and therefore service connection may not be granted.

Should the Veteran be diagnosed with diabetes mellitus type II at a later date he should file a new claim at that time.

Prostate Cancer

The Veteran has a current condition of prostate cancer, which was treated with radiation in 2009 and is currently in remission.

The Veteran asserts that he was exposed to herbicides during service based on two temporary duty assignments to the Republic of Vietnam between April and June 1970 to retrieve broken radios, including one assignment that required him to stay overnight.  The Veteran primarily was stationed at Don Muang Air Force Base in Thailand.  The appellant does not allege that he was exposed to herbicides in Thailand.

In support of the Veteran's claim and in addition to his own lay statements and hearing testimony, the Veteran submitted lay evidence from five individuals who indicated that in discussions with the appellant about his time in service, they recall him discussing flying to Vietnam for temporary duty assignments.

The Board finds the Veteran's statements to be credible.  His statements about his Vietnam service are consistent and plausible, and his buddy statements show consistency without indications of exaggeration.

There is little supporting evidence in official personnel records, unit record histories, and service medical records.  Unit histories show that his combat support unit had official record of service on the ground in Vietnam only for two dog trainers.  The Veteran's official personnel records have no record of a temporary duty assignment to the Republic of Vietnam.  The Veteran testified that he received a pay increase for the days he was stationed in Vietnam, but the Defense Finance and Accounting Service could not find the Veteran's pay records.  However, these official records merely show an absence of evidence to support the Veteran's contention, not evidence that refutes his claim.  Because the Veteran's statements regarding his service in Vietnam are credible and there is no evidence that affirmatively refutes his assertions, there is a proximate balance of positive and negative evidence.

The United States Court of Appeals for Veterans' Claims has held that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, in taking upon itself the risk of error, the Board finds that the balance of evidence weighs in favor of a finding that the Veteran had service in the Republic of Vietnam, and is therefore presumed to be exposed to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).

The provisions of 38 C.F.R. § 3.309(e) state that if there is proof of herbicide exposure and the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied, prostate cancer "shall be service connected."  While the Veteran does have a family history of prostate cancer, the Veteran's cancer occurred when he was much younger than the other members of his family who have had prostate cancer, and there is no affirmative evidence demonstrating that his prostate cancer was due to something other than herbicide exposure.  Therefore, the Board grants the Veteran's claim for service connection for prostate cancer.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for prostate cancer is granted.


REMAND

With regard to the Veteran's bilateral hearing loss and tinnitus claims, the RO denied service connection for all the claims in February 2015.  The Veteran filed a timely notice of disagreement in April 2015.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case, accompanied by notification of his appellate rights, which addresses his claims of service connection for bilateral hearing loss and tinnitus.  The Veteran is advised that the Board will not exercise jurisdiction over these claims absent a timely perfected appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


